DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 19, 21, 22, 24, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (US 10,945,303) in view of Gunnarsson et al. (US 2016/0353511) further in view of Liu et al. (US 2015/0312892).
Regarding claim 16, Ohlsson teaches a method for performing a wireless communication with a user equipment (UE) by a base station, comprising: receiving, 
Ohlsson does not specifically teach transmitting, an RRC connection reestablishment message on a signaling radio bearer 1 (SRB 1) to the UE; and transmitting an RRC connection setup message for the UE to the RRC connection establishment procedure, if a UE context is not verified or retrieved.
However, the preceding limitation is known in the art of communications. In the same field of endeavor, Gunnarsson teaches during the quick re-establishment procedure the UE and target eNB exchange information regarding the DRBs they establish. According to the current E-UTRA RRC specification, TS 36.331 v.9.10.0, information about DRB establishment is only exchanged over integrity protected SRBs; that is, over SRB1 or SRB2. Turning back to FIG. 4a illustrating the reestablishment procedure, the request Si41 RRCConnectionReestablishmentRequest and the connection setup, mobility and security are originating from the Radio Resource Control, RRC, located in the logical node, eNB, of a radio base station, RBS [0003]; if the eNB finds a context that matches the identity of the UE, it indicates to the UE that its connection can be resumed; If the context is not found, RRC connection is released and UE initiates procedure to establish new RRC connection ([0154]-[0155], [0173]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Gunnarsson within the system of Ohlsson in order to quickly recover data transfer upon a radio link failure.
Ohlsson in view of Gunnarsson does not specifically teach the RRC connection reestablishment complete message is integrity protected using a first key and ciphered using a second key.
However, the preceding limitation is known in the art of communications. Liu teaches the security key and the identifiers of the radio access node and two user equipments can be input as parameters of a Key Derivation Function (KDF) to calculate the first credential. The security key can be the security key used for the D2D communication before the RLF happens ([0043], [0051]). Liu further teach the first message can be ciphered and integrity protected, for example, with the security key used for the cellular communication between the radio access node and the first user equipment. The ciphered and integrity protected first message can be transmitted over the radio resource control connection between the first user equipment and the radio 
Regarding claim 18, Ohlsson in view of Gunnarsson further in view of Liu teaches all the limitations above. Gunnarsson further the SRB 1 is resumed during the RRC connection reestablishment (i.e., validating S75 the requesting wireless device upon receipt S74 of the confirmation. The wireless device includes both the UL_DRB_INFO and the DL_DRB_INFO also in the RRCConnectionReestablishmentComplete message. This message is sent over an integrity protected Signaling Radio Bearer, e.g. SRB1 [0173]) in order to quickly recover data transfer upon a radio link failure.
Regarding claim 19, Ohlsson teaches a method for performing a wireless communication with a user equipment (UE) by a base station, comprising: transmitting, to a BS, a radio resource control (RRC) connection reestablishment request message from the UE (i.e., RRC connection resume request wherein the UE sends a RRC connection resume request to the eNB, col. 2, lines 7-10); receiving, from the BSan RRC connection reestablishment message to the UE, in response to the RRC connection reestablishment request message (i.e., the eNB responds with a RRC Connection Resume (also referred to herein as a RRC Connection Resume message) to confirm that the connection is being resumed col. 2, lines 16-19); and transmitting, to 
Ohlsson does not specifically teach transmitting, an RRC connection reestablishment message on a signaling radio bearer 1 (SRB 1) to the UE; and receiving, from the BS, an RRC connection setup message for the UE to the RRC connection establishment procedure, if a UE context is not verified or retrieved.
However, the preceding limitation is known in the art of communications. In the same field of endeavor, Gunnarsson teaches during the quick re-establishment procedure the UE and target eNB exchange information regarding the DRBs they establish. According to the current E-UTRA RRC specification, TS 36.331 v.9.10.0, information about DRB establishment is only exchanged over integrity protected SRBs; that is, over SRB1 or SRB2. Turning back to FIG. 4a illustrating the reestablishment procedure, the request Si41 RRCConnectionReestablishmentRequest and the response Si42 RRCConnectionReestablishment, that carry the DRB information, are sent over a signaling radio bearer that lack integrity protection, i.e. SRB0 ([0188]).  Gunnarsson further teaches control messages for connection setup, mobility and security are originating from the Radio Resource Control, RRC, located in the logical node, eNB, of a radio base station, RBS [0003]; if the eNB finds a context that matches the identity of the UE, it indicates to the UE that its connection can be resumed; If the context is not found, RRC connection is released and UE initiates procedure to 
Ohlsson in view of Gunnarsson does not specifically teach the RRC connection reestablishment complete message is integrity protected using a first key and ciphered using a second key.
However, the preceding limitation is known in the art of communications. Liu teaches the security key and the identifiers of the radio access node and two user equipments can be input as parameters of a Key Derivation Function (KDF) to calculate the first credential. The security key can be the security key used for the D2D communication before the RLF happens ([0043], [0051]). Liu further teach the first message can be ciphered and integrity protected, for example, with the security key used for the cellular communication between the radio access node and the first user equipment. The ciphered and integrity protected first message can be transmitted over the radio resource control connection between the first user equipment and the radio access node. The first message can be regarded as a re-establishment request and can be in the form of any uplink radio resource control message ([0058], [0071], [0074]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Liu within the system of Ohlsson in view of Gunnarsson in order to use security key to cipher communication on D2D connection.

Regarding claims 22, and 24, they comprise the base station of the method claims 19 and 21 which typically includes a memory, and processor. The claims recites the limitations of claims 19 and 21. Therefore, they are rejected for the same reasons recited above.
Regarding claims 25, and 27, they comprise the UE of the method claims 16 and 18 which typically includes a memory, and processor. The claims recites the limitations of claims 16 and 18. Therefore, they are rejected for the same reasons recited above.


Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 
The Applicant argues that Gunnarson does not disclose: the base station transmits RRC connection setup. However, the Examiner disagrees because in paragraphs 3, 154-155, and 173, Gunnarsson discloses “control messages for connection setup, from the Radio Resource Control, RRC, located in the logical node, eNB, of a radio base station, RBS”. 
The Applicant merely argues that Liu fails to cure the deficiencies of Gunnarsson. However, the Examiner disagrees with the preceding assertion and maintains the claimed invention is rejected Ohlsson et al. in view of Gunnarsson et al. further in view of Liu et al. as recited above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEAN A GELIN/           Primary Examiner, Art Unit 2643